         Case 2:18-cr-00422-SMB Document 576 Filed 05/10/19 Page 1 of 1



 1

 2

 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                  No. CR-18-422-PHX-SMB
 9
                             Plaintiff,         2nd AMENDED ORDER
10
        v.
11

12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 004
     John Brunst - 007,
14
                             Defendants.
15

16           Pending before the Court is Defendants’ Amended Unopposed Motion to

17   Extend Deadline for Reply on Motion to Dismiss Indictment (Doc. 571).
18           IT IS HEREBY ORDERED that the motion is GRANTED. The deadline for
19   Defendants’ reply on their Motion to Dismiss the Indictment (Doc. 561) will be June
20   19, 2019.
21
             IT IS FURTHER ORDERED affirming Court’s previous order allowing
22
     Defendants’ to file a 20 page reply.
23
                   Dated this 9th day of May, 2019.
24

25

26

27

28
